IN THE COURT OF APPEALS OF TENNESSEE
                     MIDDLE SECTION AT NASHVILLE


RONALD COLLIER,                                  )
                                                 )     Davidson Chancery
        Plaintiff/Appellant,                     )     No. 97-160-II
                                                 )
VS.                                              )     Appeal No.
                                                 )     01A01-9709-CH-00502
TENNESSEE DEPARTMENT OF                          )
CORRECTIONS, et. al.,

        Defendant/Appellee.
                                                 )
                                                 )
                                                 )
                                                                      FILED
                                                                       August 19, 1998

                                        ORDER                       Cecil W. Crowson
                                                                   Appellate Court Clerk

       On August 5, 1998, the Clerk of this Court received a “Memorandum of Law, Facts and

Exhibits in Support of Petition for Rehearing,” apparently referring to the opinion filed by this

Court on July 22, 1998. The Clerk has no record of the receipt of a petition to rehear in this case.



       Said memorandum has been considered as a petition to rehear, although not timely filed.

Said memorandum states no valid ground for altering the opinion of the Court. A rehearing is

therefore denied.



        ENTER ________________



                                               ___________________________________
                                               HENRY F. TODD
                                               PRESIDING JUDGE, MIDDLE SECTION


                                               ___________________________________
                                               BEN H. CANTRELL, JUDGE


                                               ____________________________________
                                               WILLIAM C. KOCH, JR., JUDGE